DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 24-30. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-14, 16-25, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US 2015/0304868 in view of Guo, US 2018/0048375.

For claim 2. Yu teaches: A method for wireless communication at a user equipment (UE), comprising:
receiving an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
measuring, during a second subset of the set of scheduled synchronization signal transmission times, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-1, transmit beams are measured using receive beam 1 at terminal; for more information, also see fig 6, 20, paragraph 117-122, 205-211 for more information)
and transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.

For claim 3. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: wherein measuring the plurality of transmit beams comprises: measuring a plurality of base station beams in a round-robin sweep. (Yu, fig 7, paragraph 123-129, “In comparison with the case in which the terminal 110 fixes reception beams during a single reception beam window, measurement is performed for relatively more combinations of transmission beams and reception beams. Specifically, in the case of the adjacent base station A 130-1, the terminal 110 performs measurement for beam combination #1-#1, beam combination #2-#1, and beam combination #3-#1 during the first reception beam window 750-1, performs measurement for beam combination #3-#2, beam combination #4-#1, and beam combination #5-#1 during the second reception beam window 750-2, and performs measurement for beam combination #5-#2, beam combination #6-#1, and beam combination #7-#1 during the third reception beam window 750-3.”; also see fig 20, paragraph 205-211, “FIG. 20 illustrates a case in which three (3) reception beams are 2-cyclically shifted. That is, the terminal 110 performs reception beamforming in the order of reception beams #1, #2, #3, and #1 in the first reception beam window 2050-1 and in the order of reception beams #2, #3, #1, and #2 in the second reception beam window 2050-2. Accordingly, the terminal 110 may perform measurement for all the transmission beams of the serving base station 120 and the adjacent base stations 130 through the two reception beam windows 2050.”)

For claim 5. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a current serving beam criteria. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 6. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a spatial metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; “shift pattern of the base stations 120 and 130” is spatial metric)

For claim 7. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a timing metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 8. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a hardware capability of the UE. (Yu, fig 7, paragraph 123-129, “Furthermore, in each of the reception beam windows 750, the terminal 110 may use different reception beams. In the first reception beam window 750-1, only reception beam #1 is used. However, in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1. In addition, in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; implicit since terminal cannot select beams that it doesn’t have)

For claim 9. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the set of scheduled synchronization signal transmission times based at least in part on a quantity of candidate beams. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; fig 8, paragraph 130-134, “In other words, the reference signal pattern information may include at least one of the total number of transmission beams of the at least one adjacent base station 130, a shift value, and the number of reception beam windows required to complete measurement.”)

For claim 10. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the set of scheduled synchronization signal transmission times based at least in part on a hardware capability of the UE. (Yu, fig 12, paragraph 153-159, “Referring to FIG. 12… N.sub.beam is the number of reception beams of the terminal 110… The start point of the measurement interval and the number of times of shifts of the terminal 110 may be determined using the variables shown in FIG. 12.”)

For claim 11. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: receiving signaling from a base station that defines the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information, “Referring to FIG. 8, a process is illustrated, such that in operation 801, a serving base station 120 transmits reference signal pattern information of at least one adjacent base station to the terminal 110.”)

For claim 12. Yu and Guo disclose all the limitations of claim 2, and Yu further teaches: further comprising: determining the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times at the UE. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)

For claim 13. Yu teaches: An apparatus for wireless communication at a user equipment (UE), comprising: a processor; and memory coupled to the processor, (Yu, fig 2, paragraph 82-92, 307-309) the processor and memory configured to: 
receive an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
measure, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
measure, during a second subset of the set of scheduled synchronization signal transmission times, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-1, transmit beams are measured using receive beam 1 at terminal; for more information, also see fig 6, 20, paragraph 117-122, 205-211 for more information)
and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.

For claim 14. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein, to measure the plurality of transmit beams, the processor and memory are configured to: measure a plurality of base station beams corresponding to the UE in a round-robin sweep. (Yu, fig 7, paragraph 123-129, “In comparison with the case in which the terminal 110 fixes reception beams during a single reception beam window, measurement is performed for relatively more combinations of transmission beams and reception beams. Specifically, in the case of the adjacent base station A 130-1, the terminal 110 performs measurement for beam combination #1-#1, beam combination #2-#1, and beam combination #3-#1 during the first reception beam window 750-1, performs measurement for beam combination #3-#2, beam combination #4-#1, and beam combination #5-#1 during the second reception beam window 750-2, and performs measurement for beam combination #5-#2, beam combination #6-#1, and beam combination #7-#1 during the third reception beam window 750-3.”; also see fig 20, paragraph 205-211, “FIG. 20 illustrates a case in which three (3) reception beams are 2-cyclically shifted. That is, the terminal 110 performs reception beamforming in the order of reception beams #1, #2, #3, and #1 in the first reception beam window 2050-1 and in the order of reception beams #2, #3, #1, and #2 in the second reception beam window 2050-2. Accordingly, the terminal 110 may perform measurement for all the transmission beams of the serving base station 120 and the adjacent base stations 130 through the two reception beam windows 2050.”)

For claim 16. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: determine the subset of the plurality of receive beams based at least in part on a current serving beam criteria. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 17. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: determine the subset of the plurality of receive beams based at least in part on a spatial metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; “shift pattern of the base stations 120 and 130” is spatial metric)

For claim 18. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: determine the subset of the plurality of receive beams based at least in part on a timing metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 19. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: determine the subset of the plurality of receive beams based at least in part on a hardware capability of the UE. (Yu, fig 7, paragraph 123-129, “Furthermore, in each of the reception beam windows 750, the terminal 110 may use different reception beams. In the first reception beam window 750-1, only reception beam #1 is used. However, in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1. In addition, in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; implicit since terminal cannot select beams that it doesn’t have)

For claim 20. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: determine the set of scheduled synchronization signal transmission times based at least in part on a quantity of candidate beams. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; fig 8, paragraph 130-134, “In other words, the reference signal pattern information may include at least one of the total number of transmission beams of the at least one adjacent base station 130, a shift value, and the number of reception beam windows required to complete measurement.”)

For claim 21. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: determine the set of scheduled synchronization signal transmission times based at least in part on a hardware capability of the UE. (Yu, fig 12, paragraph 153-159, “Referring to FIG. 12… N.sub.beam is the number of reception beams of the terminal 110… The start point of the measurement interval and the number of times of shifts of the terminal 110 may be determined using the variables shown in FIG. 12.”)

For claim 22. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: receive signaling from a base station that defines the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information, “Referring to FIG. 8, a process is illustrated, such that in operation 801, a serving base station 120 transmits reference signal pattern information of at least one adjacent base station to the terminal 110.”)

For claim 23. Yu and Guo disclose all the limitations of claim 13, and Yu further teaches: wherein the processor and memory are configured to: determine the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times at the UE. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)

For claim 24. Yu teaches: An apparatus for wireless communication at a user equipment (UE), (Yu, fig 2, paragraph 82-92, 307-309) comprising: 
means for receiving an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
means for measuring, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
means for measuring, during a second subset of the set of scheduled synchronization signal transmission times, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-1, transmit beams are measured using receive beam 1 at terminal; for more information, also see fig 6, 20, paragraph 117-122, 205-211 for more information)
and means for transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and means for transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and means for transmitting at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.

For claim 25. Yu and Guo disclose all the limitations of claim 24, and Yu further teaches: wherein measuring the plurality of transmit beams comprises: means for measuring a plurality of base station beams in a round-robin sweep. (Yu, fig 7, paragraph 123-129, “In comparison with the case in which the terminal 110 fixes reception beams during a single reception beam window, measurement is performed for relatively more combinations of transmission beams and reception beams. Specifically, in the case of the adjacent base station A 130-1, the terminal 110 performs measurement for beam combination #1-#1, beam combination #2-#1, and beam combination #3-#1 during the first reception beam window 750-1, performs measurement for beam combination #3-#2, beam combination #4-#1, and beam combination #5-#1 during the second reception beam window 750-2, and performs measurement for beam combination #5-#2, beam combination #6-#1, and beam combination #7-#1 during the third reception beam window 750-3.”; also see fig 20, paragraph 205-211, “FIG. 20 illustrates a case in which three (3) reception beams are 2-cyclically shifted. That is, the terminal 110 performs reception beamforming in the order of reception beams #1, #2, #3, and #1 in the first reception beam window 2050-1 and in the order of reception beams #2, #3, #1, and #2 in the second reception beam window 2050-2. Accordingly, the terminal 110 may perform measurement for all the transmission beams of the serving base station 120 and the adjacent base stations 130 through the two reception beam windows 2050.”)

For claim 27. Yu and Guo disclose all the limitations of claim 24, and Yu further teaches: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a current serving beam criteria. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”)

For claim 28. Yu and Guo disclose all the limitations of claim 24, and Yu further teaches: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a spatial metric. (Yu, fig 7, paragraph 123-129, “The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; “shift pattern of the base stations 120 and 130” is spatial metric)

For claim 29. Yu and Guo disclose all the limitations of claim 24, and Yu further teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a hardware capability of the UE. (Yu, fig 7, paragraph 123-129, “Furthermore, in each of the reception beam windows 750, the terminal 110 may use different reception beams. In the first reception beam window 750-1, only reception beam #1 is used. However, in the second reception beam window 750-2, reception beamforming is performed in the order of reception beams #1, #2, #1, and #1. In addition, in the third reception beam window 750-3, reception beamforming is performed in the order of reception beams #2, #2, #1, and #1. The terminal 110 changes the reception beams such that a specific base station does not redundantly perform measurement for the combination of a transmission beam and a reception beam which has been already measured. FIG. 7 illustrates a case in which redundant measurement is excluded with reference to the adjacent base station A 130-1. That is, a change pattern of the reception beams of the terminal 110 may vary according to a shift pattern of the base stations 120 and 130.”; implicit since terminal cannot select beams that it doesn’t have)

For claim 30. Yu and Guo disclose all the limitations of claim 24, and Yu further teaches: further comprising: means for determining the first subset of the set of scheduled synchronization signal transmission times and the second subset of the set of scheduled synchronization signal transmission times at the UE. (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)

For claim 31. Yu teaches: A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), (Yu, fig 2, paragraph 82-92, 307-309) comprising: 
receive an indication of a set of scheduled synchronization signal transmission times; (Yu, paragraph 115-116, “Therefore, the reference signal may be defined as including a synchronization signal.”; fig 7, paragraph 123-129, “Referring to FIG. 7, reception beam windows 750 (e.g., reception beam windows 750-1, 750-2 and 750-3) may be set to be the same as reference signal intervals of the serving base station 120. In other words, the reception beam windows 750 synchronize with the intervals in which reference signals are received from the serving base station 120.”; also see fig 8, paragraph 130-134 for more information)
measure, during a first subset of the set of scheduled synchronization signal transmission times, a plurality of transmit beams using a plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-2, transmit beams are measured using receive beams 1 and 2 at terminal; also see fig 6, 20, paragraph 117-122, 205-211 for more information)
measure, during a second subset of the set of scheduled synchronization signal transmission times, the plurality of transmit beams using a subset of the plurality of receive beams at the UE; (Yu, fig 7, paragraph 123-129, during reception beam window 750-1, transmit beams are measured using receive beam 1 at terminal; for more information, also see fig 6, 20, paragraph 117-122, 205-211 for more information)
and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE. (Yu, fig 7, paragraph 123-129, implicit that there is a report of the measuring since paragraph 93-100 states, “FIG. 3 illustrates a block diagram showing a base station in a wireless communication system according to an embodiment of the present disclosure… For example, the storage unit 340 may store measurement information regarding the serving base station 120 and the at least one adjacent base station 130 which is reported by the terminal 110.”)
Even though, as discussed above, Yu implicitly teaches and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Guo from the same or similar fields of endeavor teaches: and transmit at least one measurement report based at least in part on the measuring using the subset of the plurality of receive beams at the UE (Guo, paragraph 215, “In some embodiment, an “Rx mode” is defined as a set of UE receive analog beams. In other words, it is defined as UE reception operation using a set of UE receive analog beams (including the special case of one analog beam).”; paragraph 240-242, “In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to multiple configured Rx modes. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being measured with respect to all the Rx modes that the UE can choose. In some embodiments, the UE is configured to measure/report the beam state information of one particular TRP Tx beam being with respect to one indicated Rx modes. In some embodiments, the UE is configured to measure and report the beam state information of all the TRP Tx beams being measured with respect to one or more configured Rx modes.”; also see paragraph 243-252 for more information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Yu, since Yu suggests a technique for performing measurements for beams, and Guo suggests the beneficial way of reporting such measurements (Guo, paragraph 240-252) so that the base station can know about beam state information of such beams in the analogous art of communication.

Claims 4, 15, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US 2015/0304868 in view of Guo, US 2018/0048375 and Jung, US 2014/0198681.

For claim 4. Yu and Guo disclose all the limitations of claim 2, however Yu doesn’t teach: further comprising: determining the subset of the plurality of receive beams based at least in part on a signal strength metric.
Jung from the same or similar fields of endeavor teaches: further comprising: determining the subset of the plurality of receive beams based at least in part on a signal strength metric. (Jung, fig 6, paragraph 68-75, “The classification process of the transmission/reception beam groups as illustrated in FIG. 6 is briefly summarized as follow… Fifth transmission/reception beam group: among the transmission/reception beam pairs with the signal strength lower than the fourth threshold value, the transmission/reception beam pairs of which the reception beam is not the reception beam RX1 of the first transmission/reception beam group--(TX1, RX2), (TX2, RX2), (TX3, RX2), . . . , (TX5, RX2), . . . , (TXn, RX2), (TX1, RX3), . . . , (TXn, RX3), (TX1, RX4), . . . , (TXn, RX4).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jung into Yu and Guo, since Yu suggests a technique for determining subset of receive beams, and Jung suggests the beneficial way of determining such subset based on signal strength metric to increase the efficiency of the measurement process (Jung, paragraph 20-25) in the analogous art of communication.

For claim 15. Yu and Guo disclose all the limitations of claim 13, however Yu doesn’t teach: wherein the processor and memory are configured to: determine the subset of the plurality of receive beams based at least in part on a signal strength metric.
Jung from the same or similar fields of endeavor teaches: wherein the processor and memory are configured to: determine the subset of the plurality of receive beams based at least in part on a signal strength metric. (Jung, fig 6, paragraph 68-75, “The classification process of the transmission/reception beam groups as illustrated in FIG. 6 is briefly summarized as follow… Fifth transmission/reception beam group: among the transmission/reception beam pairs with the signal strength lower than the fourth threshold value, the transmission/reception beam pairs of which the reception beam is not the reception beam RX1 of the first transmission/reception beam group--(TX1, RX2), (TX2, RX2), (TX3, RX2), . . . , (TX5, RX2), . . . , (TXn, RX2), (TX1, RX3), . . . , (TXn, RX3), (TX1, RX4), . . . , (TXn, RX4).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jung into Yu and Guo, since Yu suggests a technique for determining subset of receive beams, and Jung suggests the beneficial way of determining such subset based on signal strength metric to increase the efficiency of the measurement process (Jung, paragraph 20-25) in the analogous art of communication.

For claim 26. Yu and Guo disclose all the limitations of claim 24, however Yu doesn’t teach: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a signal strength metric.
Jung from the same or similar fields of endeavor teaches: further comprising: means for determining the subset of the plurality of receive beams based at least in part on a signal strength metric. (Jung, fig 6, paragraph 68-75, “The classification process of the transmission/reception beam groups as illustrated in FIG. 6 is briefly summarized as follow… Fifth transmission/reception beam group: among the transmission/reception beam pairs with the signal strength lower than the fourth threshold value, the transmission/reception beam pairs of which the reception beam is not the reception beam RX1 of the first transmission/reception beam group--(TX1, RX2), (TX2, RX2), (TX3, RX2), . . . , (TX5, RX2), . . . , (TXn, RX2), (TX1, RX3), . . . , (TXn, RX3), (TX1, RX4), . . . , (TXn, RX4).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jung into Yu and Guo, since Yu suggests a technique for determining subset of receive beams, and Jung suggests the beneficial way of determining such subset based on signal strength metric to increase the efficiency of the measurement process (Jung, paragraph 20-25) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462